UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6860



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CLINTON F. TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News.     Robert G. Doumar, Senior
District Judge. (CR-91-58, CA-95-23-NN)


Submitted:   October 3, 1996              Decided:   October 15, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Francis McQuaid Lawrence, ST. JOHN, BOWLING & LAWRENCE, Charlottes-
ville, Virginia, for Appellant. Harvey Lee Bryant, III, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion pursuant to 28 U.S.C. § 2255 (1988), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. United States v. Taylor, Nos. CR-91-58; CA-95-23-NN
(E.D. Va. Mar. 29, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2